DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dihlmann (DE 10 2012 204 267).
	Regarding claim 1, Dihlmann teaches a sensor module, comprising: a sensor carrier 14 configured to accommodate a sensor 12; the housing having two coaxial cylindrical holders 20 in which cylindrical ends of the sensor carrier 16 are mounted to rotate around an axis A, wherein the sensor module is configured to fix the sensor carrier in an adjustable angular position relative to the housing by producing a force-fitting or form-fitting connection between the housing and an outer surface region of the sensor carrier (see figure 2).
	Regarding claims 13 and 18, Dihlmann further teaches further comprising: the sensor, wherein the sensor is configured to detect electromagnetic radiation (radar sensor 12).
Regarding claim 17, Dihlmann further teaches a vehicle comprising the sensor of claim 1, wherein the module is configured to process environment data (see paragraph 0003, “Radar sensors are used in motor vehicles for distance and/or speed measurement of objects. For example, driver assistance systems in the form of vehicle speed regulators for motor vehicles with a radar system for locating a vehicle ahead and for measuring the distance to it are known. Such a distance control system is also referred to as ACC (Adaptive Cruise Control) system”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over dIhlmann.
	Regarding claim 2, Dihlmann does not explicitly teach wherein the sensor carrier has a cylindrical contour.
However, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 19-21, Dihlmann does not explicitly teach the location of the sensor module.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 3-13, 14-16, 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855